Citation Nr: 1717920	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 3, 2011, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center that assigned an initial noncompensable rating for bilateral hearing loss from September 30, 2005.  Jurisdiction over the case was thereafter returned to the VA Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the claim the Veteran was granted a 10 percent rating for his bilateral hearing loss, effective November 3, 2011.  While his is satisfied with the 10 percent rating, he appealed the issue of entitlement to an initial compensable rating period prior to November 3, 2011.

The Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to November 3, 2011, in an October 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

Thereafter, pursuant to a December 2016 Memorandum Decision, the Court vacated the Board's October 2015 decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

The record before the Board consists of electronic records within Virtual VA (VVA) and the Veterans Benefits Management System (VBMS).   The records in VVA are duplicative of those in VBMS or not applicable to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis for the Court's remand, as set out in the December 2016 Memorandum Decision, was, in part, that the Board did not discuss private medical evidence, weigh its probative value, and determine whether it indicates that an additional medical inquiry is necessary.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000) (stating that the Board must provide an adequate statement of reasons or bases "for its rejection of any material evidence favorable to the claimant").   The Court stated that the only evidence that the Board relied upon to establish that a noncompensable disability rating is appropriate prior to November 2011 is February 2006 VA audiometric test results, which the Board "projected . . . five years forward in time to cover the entire period in question."  

In this regard, the record contains private medical evidence, including an October 2011 audiogram from Beltone Audiogram.  The results of the private audiogram were provided in graphic representation without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  Notably, this audiogram was not accompanied by results of a speech recognition test.  In this regard, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids.  38 C.F.R. §4.85 (a) (2016).  Speech recognition ability must be measured using the Maryland CNC word list.  Id.  The Board can remand uninterpreted audiograms for interpretation.  See e.g., Kelly v. Brown, 7 Vet. App. 471 (1995).  Clarification from Beltone Audiogram is necessary to interpret the graphed results and determine the specific pure tone threshold losses at 1,000, 2,000, 3,000 and 4,000 Hz.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

Additionally, there may be other outstanding private audiograms from the time period at issue.  In an August 2011 letter, a hearing aid specialist from Beltone Audiogram stated that the Veteran had been a client for many years.  She provided an audiogram from 1999.  On remand, private records dated from September 2005 to November 2011 should be obtained after the necessary release is secured.  See 38 U.S.C.A. § 5103A (b)(c) (West 2014).

Finally, the Court found that the facts in this case are comparable to those in Yancy v. McDonald, 27 Vet. App 484 (2016), wherein the evidence showed that the service-connected disorders that the Veteran experienced combined to cause him to be unable to stand or sit, thereby reasonably raising the issues of entitlement to an extra-schedular disability rating on a collective basis.  See also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), (extra-schedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted).   

Here, the Veteran is service-connected for tinnitus.  The November 2011 examiner stated that his tinnitus is at least as likely as not "a symptom associated with the hearing loss."  The Court concluded that the Board should have considered whether the Veteran is entitled to referral for extra-schedular consideration for the combined effects of his hearing loss and tinnitus in the manner prescribed by Johnson.  Accordingly, such consideration should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary releases, obtain relevant VA or private medical records dated from September 30, 2005, to November 2, 2011, relating to the treatment or evaluation of bilateral hearing loss, which are not already of record, and associate them with the claims file.  In particular, records from Beltone Audiogram should be sought.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

2.  Contact Beltone Audiogram and request that it provide the pure tone thresholds in numerical (not just graphical) form for the Veteran's October 5, 2011, and any other relevant audiological tests in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  In addition, it should specify if the Maryland CNC Test was used to determine the Veteran's speech discrimination percentage scores at any time during this period.  All attempts to seek clarification, and any response received, must be documented in the claims file. 

3.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362(Fed. Cir. 2014), determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) (2016) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the AOJ determines that referral is necessary, such referral should be made.

4.  Thereafter, readjudicate the remanded claim for increased rating.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




